          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                     Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                       6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,
                                                                       6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.
                                                                       6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
               Defendant.

     DEFENDANT JUNIPER NETWORKS, INC.’S MOTION TO STAY PROCEEDINGS
            PENDING RESOLUTION OF ITS MOTION TO TRANSFER

I.      INTRODUCTION

        Both Federal and Fifth Circuit precedent requires district courts to consider motions to

transfer before addressing the merits of the case. The Federal Circuit reaffirmed as much just this

week. Indeed, in In re SK Hynix Inc., the Federal Circuit proclaimed that a court “must stay all

proceedings concerning the substantive issues of the case and all discovery until such time that it

has issued a ruling on the motion capable of providing meaningful appellate review of the reasons

for its decision.” Case No. 2021-113, Dkt. 10 (Fed. Cir. Feb 1, 2021).

        Juniper’s motion to transfer the above-captioned cases to the Northern District of

California has been pending for over two months, and under the current case schedule, will likely

not be resolved for over four more. And under the current case schedule the Court will likely not

rule on Juniper’s motion to transfer until after claim construction is complete and fact discovery

has begun. Because the Federal Circuit requires a stay of all substantive issues pending resolution

of Juniper’s transfer motion, and because such a stay would conserve resources and cause no

prejudice to Brazos, Juniper respectfully requests that the Court stay all substantive deadlines in

this case. Given that there are several substantive deadlines approaching (including the deadline


                                                                                            Page | 1
          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 2 of 8




for Juniper’s invalidity contentions in less than two weeks), Juniper further respectfully requests

an expedited hearing on this motion as set forth in Juniper’s co-filed Motion to Expedite.

       Plaintiff Brazos opposes Juniper’s motion.

II.    BACKGROUND

       Brazos filed five of the above-captioned cases against Juniper (Case Nos. 6:20-cv-00812,

-00813, -00814, -00815, and -00816) on September 4, 2020. See Dkt. No. 1 in Case No. 6:20-cv-

00812. Juniper answered in those cases on November 16, 2020. See Dkt. No. 16 in Case No.

6:20-cv-00812. Brazos filed the remaining two cases (6:20-cv-00902 and -00903) on September

30, 2020. See Dkt. No. 1 in Case. No. 6:20-cv-00902. Juniper answered in those two cases on

December 11, 2020. See Dkt. No. 1 in Case. No. 6:20-cv-00902.

       On November 25, 2020, Juniper filed a motion to transfer all seven cases to the Northern

District of California pursuant to 28 U.S.C. § 1404(a). Dkt. No. 19. 1 As Juniper explained in its

motion, the facts supporting transfer here are stronger than those in In re Adobe, Inc., 823 F. App’x.

929 (Fed. Cir. 2020) and In re Apple Inc., 979 F.3d 1332 (Fed. Cir. 2020). Id. at 1. The Northern

District of California would be a clearly more convenient forum than the Western District of Texas:

most relevant Juniper witnesses and virtually all relevant documents and source code are located

in the Bay Area, and Juniper is unaware of any relevant evidence or witnesses located in Texas or

any tie that this District has to the case other than Brazos’s small Waco office. As a result, the

four private and four public factors courts weigh in deciding motions to transfer tip strongly in

favor of transfer to the Northern District of California. Id. at 6-14.

       Brazos has taken the position that its opposition to Juniper’s transfer motion is not due until

June 8, 2021. Brazos contends that this is the due date set by the Court’s November 19, 2020


1
  Juniper’s motion in all seven cases was identical and the Court has “soft consolidated” the cases.
All future cites to docket numbers will refer to Case No. 6:20-cv-00812.

                                                                                               Page | 2
          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 3 of 8




Standing Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases (“Standing

Order”), which provides that venue discovery will close “no later than six months after the filing

of the initial motion.” Following the six months of discovery, Brazos will have two weeks to file

an opposition to Juniper’s transfer motion, Juniper will have a week to file its reply (see Rule CV-

7(f)(2)), and the Court would either schedule a hearing or rule on the papers sometime thereafter.

       Under that schedule, venue discovery would remain open until May 25, 2021; Brazos’s

opposition to Juniper’s transfer motion would be due on June 8, 2021; and the motion would be

resolved only sometime after that date. In the meantime, the case schedule is currently proceeding

on the merits. See Dkt. No. 33. Juniper’s preliminary invalidity contentions are due February 16,

2021, and claim construction discovery is scheduled to continue from there, with the Markman

hearing set for June 3, 2021. Id. Fact discovery opens the next day. Id. Thus, under the current

schedule, Brazos’s response to Juniper’s transfer motion will not be due until after the Markman

hearing has been held and fact discovery has begun.

III.   ARGUMENT

       A.      Juniper’s transfer motion must be resolved before the Court reaches the
               merits of the case.

       Precedent from both the Fifth and Federal Circuits makes clear that motions to transfer

venue must be resolved before addressing the merits of the case. See, e.g., In re Nintendo Co., 544

F. App’x. 934, 941 (Fed. Cir. 2013) (courts should determine “a proper and convenient venue

before addressing any substantive portion of the case.”); In re Horseshoe Entm’t, 337 F.3d 429,

433 (5th Cir. 2003) (disposition of a “motion to transfer . . . should [take] a top priority in the

handling of” a case). The Federal Circuit recently reaffirmed this explicit guidance, holding in

November that resolving a pending transfer motion “should unquestionably take top priority” and

that it is improper for a district court to instead “barrel[] ahead on the merits” while such a motion



                                                                                               Page | 3
          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 4 of 8




is pending. In re Apple, 979 F.3d at 1337-38. And just this week, the Federal Circuit again

expressly held as much, ordering this Court to “stay all proceedings concerning the substantive

issues in the case until such time as it has issued a ruling on the transfer motion.” In re SK Hynix

Inc., Case No. 2021-113, Dkt. 10 (Fed. Cir. Feb 1, 2021).

       Juniper respectfully submits that the above precedent requires a stay of all substantive

deadlines through and including the Markman hearing until such time as the Court has ruled on

Juniper’s motion to transfer.

       B.      The discretionary factors favor a stay.

       Even if a stay were not required by Federal and Fifth Circuit precedent, it would still be

warranted. A district court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Dwyer v. USAA Sav. Bank, No. SA-17-CA-252-FB, 2017 WL 7805760,

at *1 (W.D. Tex. Nov. 21, 2017). In assessing motions to stay, courts consider “(1) the potential

prejudice to the non-moving party; (2) the hardship and inequity to the moving party if the action

is not stayed; and (3) judicial resources.” Neodron Ltd. V. Dell Techs., 2019 U.S. Dist. LEXIS

23309, *10 (W.D. Tex. Dec. 16, 2019) (Albright, J.). Here, all three factors favor a stay.

               1.      A stay will not prejudice Brazos.

       A stay of all substantive deadlines pending the Court’s resolution of Juniper’s motion to

transfer will not prejudice Brazos. The case is in its earliest stages. The only possible prejudice

Brazos could assert would be a “delay in the vindication of [purported] patent rights,” but “that

factor is present in every case in which a patentee resists a stay” and is “therefore not sufficient,

standing alone, to defeat a stay motion.” NFC Tech. LLC v. HTC America, Inc., 2015 WL

1069111, at *2 (E.D. Tex. Mar. 11, 2015); see also E-Watch, Inc. v. Lorex Canada, Inc., No. 12-

3314, 2013 WL 5425298, at *2 (S.D. Tex. Sept. 26, 2013) (“the mere fact of a delay alone does

not constitute prejudice sufficient to deny a request for stay.”). Indeed, courts routinely stay cases

                                                                                               Page | 4
          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 5 of 8




pending the resolution of transfer motions. See, e.g., Solid State Storage Solutions, Inc. v. STEC,

Inc., 2:11-cv-00391-JRG-RSP, Dkt. 292 at 1 (E.D. Tex. Jan. 3, 2013). Because a stay will not

prejudice Brazos, this factor favors a stay.

               2.      Absent a stay, Juniper will suffer undue hardship.

       Juniper will suffer unnecessary hardship if forced to litigate the merits of the case while its

motion to transfer venue is pending. Specifically, Juniper will be required to spend time and

money on the merits of the case, as the current case schedule provides for numerous substantive

deadlines in the six months leading up to the June 3 Markman hearing—including Juniper’s

invalidity contentions on February 16, 2021 2, exchange of claim terms for construction on

February 22, exchange of proposed claim constructions on March 8, and disclosure of extrinsic

evidence on March 15. See Dkt. No. 33 at 2-4. One of the main reasons courts resolve motions

to transfer venue before addressing the merits of a case is to “prevent the waste of time, energy,

and money and protect litigants, witnesses and the public against unnecessary inconvenience and

expense … when defendants are forced to expend resources litigating substantive matters in an

inconvenient venue while a motion to transfer lingers unnecessarily on the docket.” In re EMC

Corp., 501 F. App’x. 973, 975–76 (Fed. Cir. Jan 29, 2013) (internal quotation marks omitted).

Absent a stay, Juniper will have to do exactly that here. The resulting hardship is another factor

favoring the grant of a stay.

               3.      A stay will serve judicial economy.

       Proceeding on the current case schedule without resolving Juniper’s transfer motion may

also result in key issues being decided by a court other than the court that will ultimately determine



2
   The scheduling order originally provided that Juniper’s invalidity contentions would be due on
February 15, 2021, but because February 15 is Presidents’ Day the parties have agreed to extend
the deadline by a day.

                                                                                               Page | 5
          Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 6 of 8




the merits of the case. See McDonnell Douglas Corp. v. Polin, 429 F.2d 30, 30 (3d Cir. 1970)

(“Judicial economy requires that . . . the court which ultimately decides the merits of the action

should also decide the various questions which arise during the pendency of the suit instead of

considering [the merits] in two courts.”); In re Nintendo Co., 544 F. App’x 934, 941 (Fed. Cir.

2013) (“a trial court must first address whether it is a proper and convenient venue before

addressing any substantive portion of the case”).

       Staying the case until the Court has ruled on Juniper’s transfer motion, on the other hand,

will conserve the Court’s time and resources by preventing the Court from expending resources

on the merits when the case may ultimately be decided by a different court. See In re VTech

Commc’ns, Inc., Misc. No. 909, 2010 WL 46332, *2 (Fed. Cir. Jan. 6, 2010) (urging parties to

pursue transfer motions “before the district court invest[s] considerable time and attention on

discovery and completing claim construction”); McDonnell Douglas, 429 F.2d at 430 (“To

undertake a consideration of the merits of the action is to assume, even temporarily, that there will

be no transfer before the transfer issue is decided.”) This factor thus also favors a stay.

IV.    CONCLUSION

       For the reasons stated herein, Juniper respectfully requests a stay of all non-venue-related

proceedings in this case until the Court rules on Juniper’s motion to transfer. In light of the

approaching substantive deadlines, Juniper further respectfully requests an expedited hearing on

this motion in accordance with its co-filed Motion to Expedite.




                                                                                              Page | 6
        Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 7 of 8




Dated: February 3, 2021          /s/ B. Russell Horton__________________________
                                 B. Russell Horton
                                 rhorton@gbkh.com
                                 George Brothers Kincaid & Horton LLP
                                 114 West 7th Street, Suite 1100
                                 Austin, TX 78701
                                 Telephone: (512) 495-1400
                                 Facsimile: (512-499-0094

                                 Kevin P.B. Johnson
                                 kevinjohnson@quinnemanuel.com
                                 Todd Briggs
                                 toddbriggs@quinnemanuel.com
                                 Margaret Shyr (pro hac vice)
                                 margaretshyr@quinnemanuel.com
                                 Joseph E. Reed (pro hac vice)
                                 joereed@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 555 Twin Dolphin Drive, 5th Floor
                                 Redwood Shores, CA 94065
                                 Telephone: (650) 801-5000
                                 Facsimile: (650) 801-5100

                                 Nima Hefazi (pro hac vice)
                                 nimahefazi@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 865 South Figueroa Street, 10th Floor
                                 Los Angeles, CA 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100

                                 Counsel for Defendant
                                 Juniper Networks, Inc.




                                                                           Page | 7
         Case 6:20-cv-00812-ADA Document 36 Filed 02/03/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on February 3, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: February 3, 2021                   /s/ B. Russell Horton__________________________
                                           B. Russell Horton




                                                                                           Page | 8
